      Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 1 of 8 PageID #:945



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


JAMES ANDERSON, Individually
and on Behalf of All Others
Similarly Situated,

                          Plaintiff,                 Case No. 17 C 6104

              v.
                                                 Judge Harry D. Leinenweber
LOGITECH INC.,

                          Defendant.


                                      ORDER
        Defendant Logitech Inc.’s Motion to Compel Arbitration [Dkt.
No. 50] is denied.

                                    STATEMENT
        Plaintiff James Anderson has filed a putative class action
for     consumer     fraud    and   warranty     violations     arising     out     of
Logitech’s allegedly deceptive and fraudulent marketing of its
Alert digital home security camera systems. (First Amended Compl.
(“Compl”) ¶ 1, Dkt. No. 37.) Sometime between May 3, 2013, and
December 23, 2015, Anderson purchased four of Logitech’s products:
two from www.logitech.com, one from www.amazon.com, and one from
an unknown source never specified in the First Amended Complaint.
(Compl. ¶ 41.) Logitech’s Motion only concerns the first three
purchases since it lacks the requisite information to determine
whether an arbitration agreement governs the fourth.                       The two
purchases from www.logitech.com were consummated through a third-
party reseller called DR globalTech Inc. (“Digital River”), which
hosts the domain that processes payment for the products. To
complete the three purchases from both websites, Anderson had to
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 2 of 8 PageID #:946



agree to Amazon’s Conditions of Use and Digital River’s Terms of
Services,     both     of    which     contained       arbitration       clauses
(collectively “Arbitration Agreements”). Though a nonsignatory to
those Agreements, Logitech now moves to compel arbitration based
on these clauses.
     The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq.,
“governs    the    enforcement,      validity,     and    interpretation         of
arbitration clauses in commercial contracts in both state and
federal courts.” Jain v. de Mere, 51 F.3d 686, 688 (7th Cir. 1995).
In ruling on a motion to compel arbitration, the Court must
evaluate: (1) whether there is a valid agreement to arbitrate the
issues raised in the Complaint; and (2) whether the scope of the
Arbitration Agreements is broad enough to encompass the dispute.
Jernstad v. Green Tree Servicing, LLC, No. 11 C 7974, 2012 WL
8169889, at *2 (N.D. Ill. Aug. 2, 2012) (citing Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626-27
(1985)). To determine whether the parties have agreed to arbitrate
a certain matter, “federal courts generally should rely on state
contract law governing the formation of contracts.” James v.
McDonald’s Corp., 417 F.3d 672, 677 (7th Cir. 2005).
     The FAA “reflects both a liberal federal policy favoring
arbitration and the fundamental principle that arbitration is a
matter of contract.” A.D. v. Credit One Bank, N.A., 885 F.3d 1054,
1060 (7th Cir. 2018). As such, “the party seeking arbitration is
entitled to the benefit of the doubt,” and “where any ambiguity as
to the scope of the clause exists, [the Court] will construe it in
favor of the party seeking arbitration.” IBEW Local 2150 v. NextEra
Energy Point Beach, LLC, 762 F.3d 592, 594 (7th Cir. 2014).
Finally, courts review motions to compel arbitration under a
summary judgment standard. Tinder v. Pinkerton Sec., 305 F.3d 728,
735 (7th Cir. 2002). “[T]he evidence of the non-movant is to be


                                     - 2 -
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 3 of 8 PageID #:947



believed and all justifiable inferences are to be drawn in his
favor.” Id.
     Here, Logitech’s ability to compel arbitration is dependent
on whether, as a nonsignatory, it can invoke the Arbitration
Agreements. The Court finds this issue dispositive and so need not
venture into the dizzying array of factual and procedural arguments
Anderson    presents.         Nonsignatories       to    a    contract        may   enforce
arbitration clauses through several limited theories. Zurich Am.
Ins. Co. v. Watts Indus., Inc., 417 F.3d 682, 687 (7th Cir. 2005).
Logitech advances three such theories in its Motion: equitable
estoppel,    third-party        beneficiary,       and       agency.     None,      however,
carries the day.
     Logitech       predominately        relies    on     Hoffman        v.   Deloitte     &
Touche, LLP, 143 F. Supp. 2d 995, 1004 (N.D. Ill. 2001). In that
case, the court found that based on the aforementioned theories
the nonsignatory defendant could enforce the arbitration agreement
between the signatories: plaintiffs and a non-party which shared
somewhat    of    an    employer/employee-type               relationship        with    the
defendant. The plaintiffs there “allege[d] a scheme by defendants
to acquire and improperly exploit [the plaintiffs’] assets, using
the contracts as a principal instrument in the scheme.” Id. at
1003-05. Given that, “plaintiffs’ fraud claims ar[o]se out of and
relate[d]    to   the        contracts,”    such    that          the   plaintiffs      were
equitably    estopped         from   avoiding     the    arbitration           those    same
contracts demanded. Id. The Hoffman court also found applicable
the third-party beneficiary theory, emphasizing that the contract
at issue included terms written expressly for the nonsignatory
defendants’      benefit       (i.e.,    referencing         the    defendants’         names
directly).    Id.      And    finally,     referring         to    “agency     or    related
principles,” the court recognized that the conduct of both the
defendants and the non-party signatory was so intertwined as to


                                         - 3 -
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 4 of 8 PageID #:948



the plaintiffs’ alleged fraud that the nonsignatory defendant
could invoke the arbitration agreement. Id. at 1005.
        Contrary    to    Logitech’s        arguments,      none     of    the    Hoffman
circumstances are present here. Taking the last theory first, the
Court turns to agency. The Hoffman court held that a nonsignatory
defendant may invoke the arbitration agreement when, “under agency
or related principles, the relationship between the signatory and
nonsignatory       defendants       is     sufficiently      close     that      only   by
permitting the nonsignatory to invoke arbitration may evisceration
of the underlying arbitration between the signatories be avoided.”
Id. (citing MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947
(11th Cir. 1999)). In other words, more than just sharing an agency
relationship,       the    theory    applies       only    when    the     nonsignatory
defendant’s alleged misconduct is inextricably intertwined with
the contract at issue. As the Court observed in the October 2,
2018,    hearing,       Logitech     and    Digital       River    share    an    agency
relationship. (See Status Hearing Tr. 2:19-20, Dkt. No. 87.) But
Logitech cannot, on the basis of this relationship alone, invoke
arbitration as a nonsignatory. Unlike the nonsignatory defendants
in Hoffman, Logitech fails to show that its relationship with
Digital River is “sufficiently close” that its invocation of the
Arbitration Agreements is warranted.
       To elaborate, Logitech sells its products exclusively through
“resellers” such as Digital River and Amazon. Logitech contends
that by doing so, any alleged misconduct it has committed as a
manufacturer       is    inextricably      intertwined      with     the    Arbitration
Agreements and thus must be able to enforce them. That is not so.
Anderson’s      claims     relate     to    Logitech’s       false    advertisement,
fraudulent concealment, and faulty warranty program. (Compl. ¶¶ 8-
40.)    These    claims     are     wholly    unrelated       to    the    Arbitration
Agreements, which govern the purchase transactions that take place


                                           - 4 -
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 5 of 8 PageID #:949



on the Amazon and Digital River websites. See Masters v. Lowe’s
Home Centers, Inc., No. 09-CV-255, 2009 WL 1657925, at *4 (S.D.
Ill. June 11, 2009) (refusing to enforce arbitration agreement
against    consumer       because       consumer’s      “claim        against        [the
nonsignatory    defendant]       does    not    refer   to    nor   depend      on    her
contractual    rights”).        Moreover,       the   impact     of     yielding       to
Logitech’s     argument     would       prove    unwieldy.     Any      nonsignatory
defendant selling its products exclusively through Amazon or other
reseller     can,   at    its    convenience,         invoke     that     reseller’s
arbitration clause.       In other words, the limited exceptions (i.e.,
the aforementioned theories) for when nonsignatory defendants may
invoke an arbitration agreement would swallow the rule. Logitech’s
argument for agency thus fails.
     Logitech’s     second      theory—third-party       beneficiary—fares            no
better. In Illinois, arbitration may be enforced by a nonsignatory
only “[w]here it is shown that the signatories to the agreement
intended that the nonsignatories were to derive benefits from the
agreement and where the arbitration clause itself is susceptible
to this interpretation[.]” Dannewitz v. Equicredit Corp. of Am.,
775 N.E.2d 189, 192 (Ill. App. Ct. 2002); see also Hoffman, 143 F.
Supp. 2d at 1004. Logitech contends that as its resellers, Digital
River and Amazon intended to confer upon Logitech the benefit of
the Arbitration Agreements. But the terms of those Arbitration
Agreements    refute     Logitech’s       argument.     For    example,      Digital
River’s Terms of Sale provisions 10.1 and 10.2 provide:
     We will make every reasonable effort to resolve any
     disagreements that you have with us. In the event that
     we cannot resolve a disagreement to your satisfaction
     (or if we cannot informally resolve a concern we may
     have with you after attempting to do so informally),
     then you and we agree that except as expressly provided
     in Section 10.2 below, any claim dispute, or controversy
     you may have against us arising out of, relating to, or
     connected in any way with these Terms, the DR Commerce


                                        - 5 -
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 6 of 8 PageID #:950



     Solution, or the purchase or attempt to purchase of any
     Products or DR Services through the DR Commerce Solution
     shall be resolved exclusively by final and binding
     arbitration administered by the American Arbitration
     Association . . .
                         *     *    *
     This Section 10 applies to all consumers to the fullest
     extent allowable by law. The disputes governed by these
     procedures in this Section 10 include without limitation
     (a) claims arising out of or relating to any aspect of
     the relationship between you and us; (b) claims that
     arose out of your use of the DR Commerce Solution; and
     (c) claims currently the subject of a purported class
     action litigation in which you are not a member of a
     certified class.

(Def.’s Mot. to Compel Arbitration 5-6; Dkt. No. 51 (emphasis
added).) The Agreement repeatedly refers to “you” and “we” or “us,”
as well as limits the arbitrable claims to those “relating to any
aspect of the relationship between you and us.” Logitech provides
no information or provisions defining such terms, so the Court
must take them at face value. Unlike Hoffman, there is no reference
to any third party, let alone to Logitech specifically. And there
is nothing to insinuate that the terms should be interpreted
broadly to encompass claims against any third party.
     Logitech’s third-party beneficiary theory fares no better
under Amazon’s arbitration clause. That clause provides:
     Any dispute or claim relating in any way to your use of
     any Amazon Service, or to any products or services sold
     or distributed by Amazon or through Amazon.com will be
     resolved by binding arbitration, rather than in court
     . . .

(Def.’s Mot. to Compel Arbitration 8.) Albeit broader than Digital
River’s   Terms,     Amazon’s      catch-all    phrasing     falls    short       of
demonstrating an intent to confer a benefit on Logitech. Again, if
Logitech’s     position     were     accepted,     it    would     enable        all
manufacturers selling through Amazon (a gargantuan number) to
invoke Amazon’s end-user arbitration clause. That cannot stand.

                                     - 6 -
      Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 7 of 8 PageID #:951



And to any extent, as described above, the linchpin of the analysis
is    the   parties’     intention.    There      is   no     evidence    that   Amazon
intended to confer this benefit on Logitech specifically. As such,
Logitech fails to show that it is a third-party beneficiary of the
Arbitration Agreements.
        Finally, Logitech argues that is can invoke the Arbitration
Agreements under a theory of equitable estoppel. That theory is
similar to and overlaps with agency. Equitable estoppel “allows a
nonsignatory to compel arbitration when a signatory’s claims are
grounded      in    or   intertwined      with    the       terms   of    the    written
agreement.” Affymax, Inc. v. Johnson & Johnson, 420 F. Supp. 2d
876, 881 (N.D. Ill. 2006) (citation omitted). To put in another
way, “when each of a signatory’s claims against a nonsignatory
makes     reference      to   or   presumes   the      existence    of    the    written
agreement, the signatory’s claims arise out of and relate directly
to the written agreement and arbitration is appropriate.” Hoffman,
143 F. Supp. at 1004-05. As was the case for agency, Logitech fails
to show adequately that Anderson’s claims are so intertwined with
or grounded in the contracts containing the Arbitration Agreements
for equitable estoppel to apply. Again, Anderson’s claims relate
to Logitech’s alleged false advertisement, fraudulent concealment,
and    faulty      warranty    program,    not    to    the    transactions      of   the
products      themselves       which   are    governed         by   the    Arbitration
Agreements.         Cf. Hughes Masonry Co., Inc. v. Greater Clark Cty.
Sch. Bldg. Corp., 659 F.2d 836, 838 (7th Cir. 1981) (finding the
plaintiff equitably estopped from arguing that the nonsignatory
could not invoke the arbitration clause because the plaintiff’s
claims against the nonsignatory were connected to the contract
with the arbitration clause). While Amazon’s Agreement states that
it can invoke arbitration for “[a]ny dispute or claim relating in
any way” to “any product,” this broad language does not rise to


                                          - 7 -
   Case: 1:17-cv-06104 Document #: 93 Filed: 12/11/18 Page 8 of 8 PageID #:952



the level of intertwinement necessary for equitable estoppel.
Anderson’s   claims,    although     encompassed     under   the   Agreement’s
broad umbrella, do not “arise out of or relate” directly to the
Agreement. Hoffman, 143 F. Supp. at 1004. Accordingly, Logitech
cannot prevail on its equitable estoppel theory.
     In sum, none of the theories Logitech advances holds water.
Logitech has failed to show that as a nonsignatory, it can invoke
the Arbitration Agreements. For the foregoing reasons, Logitech’s
Motion to Compel Arbitration is denied.




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 12/11/2018




                                     - 8 -
